Citation Nr: 0414901	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-18 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to convert from Chapter 32 educational assistance 
to Chapter 30 educational assistance.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Buffalo, New York, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO found that 
the veteran was not entitled to convert his VA educational 
benefits from Chapter 32 educational assistance to Chapter 30 
educational assistance.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In April 2001, the veteran asked in writing to convert 
from the Chapter 32 Post-Vietnam Era Educational Assistance 
Program (VEAP) to Chapter 30, Montgomery G.I. Bill (MGIB 
)educational assistance.


CONCLUSION OF LAW

The veteran is entitled to convert from Chapter 32 VEAP 
educational assistance to Chapter 30 MGIB educational 
assistance.  38 U.S.C.A. § 3108C (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Entitlement to Convert from Chapter 32 Educational Assistance
to Chapter 30 Educational Assistance

In September 2000, the veteran filed a claim for VEAP 
education benefits under Chapter 32, Title 38 U.S.C.A..

On November 1, 2000, Congress passed Public Law 106-419, the 
Veterans Benefits and Health Care Improvement Act of 2000.  
One of the provisions of that law is Section 104, providing 
an additional opportunity for certain VEAP participants to 
enroll in MGIB, basic educational assistance, under Chapter 
30, Title 38 U.S.C.A..  The law allows a qualified individual 
to make an irrevocable election to receive basic educational 
assistance under the MGIB.  

It is required that the election of MGIB benefits be made 
within one year following enactment of Section 104, i.e., by 
October 31, 2001.  To be qualified to make the conversion, an 
individual must: (A) have been a participant in the VEAP 
benefits program on or before October 9, 1996; (B) have 
continuously served on active duty since October 9, 1996, 
through at least April 1, 2000; (C) have completed secondary 
school diploma requirements or earned twelve college credits, 
and (D) have been separated from service with an honorable 
discharge.  To make the conversion, the individual must pay 
$2,700, either through deductions from service pay, or by 
payment to VA.

In March 2001, the Atlanta, Georgia RO granted the veteran 
entitlement to Chapter 32, VEAP educational assistance.

In March 2001, an Education Officer at the Atlanta RO wrote 
to the veteran, referring to a telephone conversation between 
the veteran and someone at the RO, regarding conversion of 
VEAP benefits to MGIB benefits.  The letter listed the 
criteria for the conversion.

In a letter dated April 17, 2001, the veteran wrote to VA 
requesting to make a transfer, in accordance with Public Law 
106-419, of funds from his Chapter 32 VEAP account to the 
Chapter 30 MGIB program.  The veteran indicated that he was 
enclosing a check for the difference between his VEAP account 
balance and $2700.  He also indicated that the letter was 
being sent in accordance with a conversation conducted that 
day with a VA education counselor.  The original of this 
letter is not in the claims folder.  A copy contains only a 
December 2001 date stamp from the Buffalo RO.  

In December 2001, the veteran informed the Atlanta RO that he 
had moved.  He requested that his file be transferred to the 
Buffalo, New York RO.  Later in December, the Buffalo RO sent 
the veteran a notice showing his award for educational 
assistance.  The veteran wrote to the Buffalo RO noting that 
the RO's notice did not appear to reflect his conversion to 
MGIB benefits.  He described his telephone conversations and 
correspondence with the Atlanta RO in March and April 2001 to 
convert the benefits.  He submitted a copy of a carbon from 
his check register of his April 2001 check to VA.

In March 2002, the Buffalo RO wrote that the documents they 
had received from the Atlanta RO did not show that the 
veteran had elected to convert to Chapter 30 benefits prior 
to the deadline of October 31, 2001.  The Buffalo RO 
indicated that it did not receive a copy of the veteran's 
April 2001 letter until December 2001.  Subsequent notes in 
the claims file reflect that the Buffalo and Atlanta ROs 
could not find a record of receiving or cashing a check from 
the veteran.

The veteran was a VEAP participant, and it is not disputed 
that he became a participant by the necessary date.  He 
served on active duty during the required dates.  It is not 
disputed that he met the educational prerequisites.  His 
discharge was honorable.  Thus, it is not disputed that the 
veteran is a qualified individual for purposes of converting 
his educational assistance benefits from Chapter 32 VEAP to 
Chapter 30 MGIB.

The veteran asserts that he sent his letter electing 
conversion of benefits and a check for funds necessary to 
make the conversion to the Atlanta RO in April 2001.  The 
Atlanta and Buffalo ROs have not found a record of the 
Atlanta RO receiving the letter and check in April 2001.  

The Board finds credible the veteran's reports that he had 
telephone conversations with persons in the Atlanta RO in 
March and April 2001, and sent a letter and check to the 
Atlanta RO in April 2001.  The March 2001 letter from the 
Atlanta RO referring to a telephone conversation supports the 
veteran's account that he was in contact with the RO at that 
time.  The original of the veteran's April 17, 2001 letter is 
not contained in his education folder or any other folder.  
The education folder contains only a copy of the letter.  
Thus it is not possible to determine if there was a date 
stamp from the Atlanta RO on the back of the April 17, 2001 
letter, or on a part of the letter that was not copied.  The 
absence of the original letter or a date stamp from the 
Atlanta RO, together with the veteran's report that he sent 
the letter in April 2001, tends to rebut the presumption of 
regularity in this case.  Cf. Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  The credible and 
consistent history provided by the veteran, and the support 
from the March 2001 RO letter, balance the absence of 
documentation that the Atlanta RO received the veteran's 
election letter and check in April 2001.  The Board gives the 
benefit of the doubt to the veteran, and finds that he is 
entitled to convert his educational benefits from Chapter 32 
VEAP to Chapter 30 MGIB.


ORDER

Entitlement to convert from Chapter 32 educational assistance 
to Chapter 30 educational assistance is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



